Citation Nr: 1037847	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-17 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.  

2.  Entitlement to an increased (compensable) disability rating 
for right hydrocele and scrotal adhesions.  

3.  Entitlement to an increased disability rating for low back 
disability, rated as 20 percent disabling prior to January 15, 
2010, and as 40 percent disabling as of that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 
1994.  His awards and decorations include the Bronze Star Medal 
with "V device," the Combat Infantry Badge, and the Purple 
Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  When 
the case was before the Board in November 2008, it was decided in 
part and remanded in part.  It has since been returned to the 
Board for appellate action.


FINDINGS OF FACT

1.  A gastrointestinal disability, diagnosed as gastroesophageal 
reflux disease (GERD), is etiologically related to the Veteran's 
active service.

2.  Right hydrocele and scrotal adhesions are manifested by 
erectile dysfunction with loss of erectile power and penile 
deformity without renal or voiding dysfunction.  

3.  At all times relevant to this decision, the impairment from 
the Veteran's lumbosacral strain has most closely approximated 
forward flexion of the thoracolumbar spine to 30 degrees or less 
or severe limitation of motion.




CONCLUSIONS OF LAW

1.  A gastrointestinal disability, diagnosed as GERD, was 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for a 20 percent rating, but not higher, for 
right hydrocele with scrotal adhesions and erectile dysfunction 
have been met throughout the period of the claim.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic 
Codes 7522, 7529 (2009).

3.  The criteria for a rating of 40 percent, but not higher, for 
lumbosacral strain are met throughout the period of the claim.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5292 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects the Veteran was provided all required notice, 
to include notice with respect to the disability-rating and 
effective-date elements of the claims, in a letter mailed in 
December 2008.  Although the letter was sent after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims in March 2010.  There is no 
indication in the record or reason to believe that any ultimate 
decision of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claims herein decided.  In this 
regard, the Board notes that service treatment records (STRs) and 
post-service records pertaining to treatment and evaluation of 
the Veteran's claimed disabilities have been associated with the 
claims folders.  The Veteran has not identified any outstanding, 
existing evidence that could be obtained to substantiate the 
claims, nor is the Board aware of such evidence.

The Veteran was provided multiple appropriate examinations over 
the nine years during which this case has been pending.  No 
additional VA examination or medical opinion is required with 
respect to the claims decided herein.  

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the claims.

Service Connection Claim

A.  Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

B.  Analysis

The Board notes at the outset that the Veteran is service-
connected for multiple disabilities, to include above the elbow 
and below the knee amputations, erectile dysfunction (ED), 
hydrocele and scrotal adhesions, hemorrhoids, donor site graft 
scar, hearing loss, tinnitus, burn scars, corneal scarring and 
posttraumatic stress disorder (PTSD), all related to injuries 
sustained during a 1993 grenade attack while he was engaged in 
combat in Somalia.  His current combined rating is 100 percent, 
and he receives special monthly compensation.

The Veteran has maintained that he has had stomach problems since 
service.  He has recently advanced the alternative theory that 
his stomach problems are due to a medication, Cialis, which he 
takes for service-connected ED.  He has submitted treatment 
records and prescription records showing medication for ED.  
These records indicate that stomach upset can be a side effect of 
the medication.  

The medical evidence of record satisfactorily establishes that 
the Veteran currently has the disability at issue.  During his 
December 2009 VA examination, the diagnosis was GERD, with a 
report of stomach pain since 1993 in service.  The Board notes 
that service treatment records and VA treatment records fail to 
show findings of GERD prior to August 2007.  Nonetheless, this 
diagnosis is not refuted by any other medical evidence.  

The Veteran is competent to state when he first experienced 
abdominal pain and that the symptoms have continued since 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  The Board notes that the held 
that it is symptoms, not treatment, which are the essence of any 
evidence of continuity of symptomatology.  Savage v. Goeber, 10 
Vet. App. 488, 496 (1997); citing Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

On review of the evidence above, the Board has determined that 
the evidence supportive of the claim is at least in equipoise 
with that against the claim.  Accordingly, with the resolution of 
reasonable doubt in the Veteran's favor, service connection is in 
order for gastrointestinal disorder, diagnosed as GERD.

Increased Rating Claims

A.  Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 (2009) concerning the effects of 
the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  38 C.F.R. § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).

In addition, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.3 (2007).

B.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing in 
the historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disabilities under review.  In this regard the Board notes that 
where entitlement to compensation has already been established 
and an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Hydrocele and Scrotal Adhesions

Benign neoplasms of the genitourinary system are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Diagnostic Code 7529.  Voiding dysfunctions are evaluated 
according to urine leakage, frequency, or obstructed voiding.  38 
C.F.R. § 4.115a (2009).  Deformity of the penis with loss of 
erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

Service connection was granted for this disability as a result of 
the aforementioned combat injuries in October 1994.  The Veteran 
filed his claim for increased rating in January 2001, and the 
claim was denied in October 2001.  In that rating decision, the 
RO added service connection for ED noted as due to the scrotal 
adhesions.  Both disabilities were rated noncompensable.  In 
August 2007, the RO indicated that it was increasing the rating 
for ED to 20 percent effective from September 2006.  This was 
based on medical evidence showing diagnosis of Peyronie's 
disease, essentially due to trauma, with penile curvature to 45 
degrees with the use of Cialis.  However, this rating appears to 
have been discontinued as the March 2010 rating decision 
indicates that both ED and scrotal adhesions are rated 
noncompensable.  

The Board finds that the medical record supports a finding that 
since the date of claim, the Veteran's scrotal adhesions and 
hydrocele have caused ED with loss of erectile power and 
deformity of the penis.  The medical record is replete with 
reference to this fact, and the fact is confirmed in the VA 
examinations in August 2001 and December 2009.  The December 2009 
examiner specifically stated that due to ED, vaginal penetration 
was not possible and that with erection, there is deviation of 
the penis to the left.  No additional discussion is necessary, 
and a 20 percent rating for this disability is warranted under DC 
7522 from the date of claim.  

Although under DC 7522, the adjudicator is to review for 
entitlement to special monthly compensation under 38 C.F.R. § 
3.350, the Board notes that the Veteran is currently receiving 
higher levels of SMC and thus this review is not required.  

The Board also notes that the record shows that the scrotal 
adhesions and hydrocele are not productive of any compensable 
renal or voiding dysfunction.  VA examination in December 2009 
revealed no urinary leakage or general systemic symptoms due to 
genitourinary disease.  Treatment records do not show lab results 
indicating albumin, casts, red blood cells, edema or related 
hypertension.  Thus, the Board concludes that the criteria for a 
compensable rating under Diagnostic Code 7529 are not met.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the 20 percent discussed above.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board does not doubt that the Veteran's disability has 
impacted his ability to work.  The assigned rating reflects this.  
However, there is no indication in the record that the average 
industrial impairment from his disability would be in excess of 
that contemplated by the assigned rating, as the manifestations 
of the Veteran's disability are contemplated by the schedular 
criteria, which reflect the appropriate level of occupational 
impairment.  The Veteran has reported that he is in fact working 
despite his impairments.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extra-schedular consideration.

Low Back

During the pendency of this claim, the criteria for evaluating 
disabilities of the spine were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome (IVDS) 
is evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all other 
disabilities, which ever method results in the higher evaluation.  
A maximum 60 percent evaluation is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a rating 
of 10 percent was warranted for slight limitation of motion.  A 
rating of 20 percent was warranted for moderate limitation of 
motion.  A rating of 40 percent was warranted for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Alternatively, under the criteria in effect prior to September 
26, 2003, pertaining to lumbosacral strain, a rating of 10 
percent was warranted with characteristic pain on motion.  A 
rating of 20 percent was warranted with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  A rating of 40 percent was warranted for 
severe disability with listing of the entire spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, lumbosacral 
spine disorders are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 
(2009).  IVDS will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the formula 
for rating intervertebral disc syndrome based on incapacitating 
episodes (outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the general rating formula for rating diseases and injuries 
of the spine, effective September 26, 2003, with or without 
symptoms such as pain, stiffness or aching in the area of the 
spine affected by residuals of injury or disease, the following 
ratings will apply.  A rating of 10 percent is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating is warranted 
if forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or muscle spasm or guarding is severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating, and unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, 
which provide the following:  First, associated objective 
neurologic abnormalities are to be rated separately under an 
appropriate diagnostic code.  Second, for purposes of VA 
compensation, forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 240 
degrees.  Third, in exceptional cases, an examiner may state 
that, because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in the regulation.  
Fourth, each range of motion should be rounded to the nearest 5 
degrees.

The term "incomplete paralysis" with peripheral nerve injuries 
indicates a degree of loss or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to the varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for mild, or at most, the moderate 
degree.  See note at "Diseases of the Peripheral Nerves" in 38 
C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  Incomplete paralysis of the sciatic nerve 
warrants a 60 percent evaluation if it is severe with marked 
muscular dystrophy, a 40 percent evaluation if it is moderately 
severe, a 20 percent evaluation if it is moderate or a 10 percent 
evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

As noted, the Veteran incurred multiple serious injuries in 
combat.  When he presented for VA examination in August 2001, he 
complained of experiencing severe back pain and spasm, 
particularly in the morning.  The pain radiated into the legs and 
prevented him from lifting heavy objects.  He estimated the pain 
was 6 out of 10 most days, 8 out of 10 on bad days.  His 
treatment involved seeing a neurologist, chiropractor, and the 
pain clinic.  He believed his back was made worse due to his 
prosthetic leg which affected his gait.  He also reported taking 
pain medication and flexeril for symptom control.  This was only 
partially affective.  On examination, range of motion included 
forward flexion to 35-40 degrees, extension was to 30 degrees, 
lateral movement to the left was 40 degrees, to the right was 30 
degrees, rotation was 30-45 degrees each side.  Neurologically, 
there were normal patellar and ankle reflex and normal sensation 
on the left, with amputation on the right.  X-rays from 1997 
revealed disc bulges at L4-S1, with no stenosis.  Current X-rays 
revealed some thoracic osteopenia and lumbar dextroscoliosis.  
The diagnosis was scoliosis with muscle spasm on right side, 
worsened by loss of limb and prosthetic leg, disk bulges at 
levels L3-4, L4-5, L5-S1.  

The record since the 2001 examination is consistent and replete 
with reference to the Veteran's difficulty primarily with forward 
bending due to his service-connected low back disability.  In a 
July 2007 VA neurology consultation, it was noted that he had 
received steroidal injections for low back pain about once every 
two months, which was being increased to monthly.  He could walk 
about one block in his estimation.  Examination revealed that he 
could not bend forward, while rotation was to 30 degrees and 
lateral bending was within 15 degrees.  The maneuvers produced 
right-sided low back pain.  In September 2008, he was able to 
bend forward to 15 degrees, limited by pain.  

VA orthopedic examination in March 2007 revealed continued 
complaints of pain.  Forward flexion was demonstrated to 25 
degrees, though the examiner reported he saw the Veteran bend 
over without difficulty after the testing.  The diagnosis was 
chronic lumbosacral strain with disc bulges at L3-4, L4-5 and L5-
S1.  

VA orthopedic examination in December 2009 revealed continued 
complaints of pain.  Forward flexion and extension of the 
thoracolumbar spine was demonstrated to 20 degrees, with lateral 
rotation and flexion to 30 degrees bilaterally.  Repetitive 
motion did not make the range of motion worse.  There was pain 
with motion.  There was no ankylosis, kyphosis or flattening of 
the spine.  All neurological findings were normal.  CT of the 
lumbar spine revealed essentially normal spine.  MRI showed 
epidural lipomatosis of the thecal sac at the level of L5 and S1.  
There were no reported extended incapacitating episodes due to 
intervertebral disc syndrome, as he reported that he had to be in 
bed four times in the last 12 months, each lasting three days.  
It was noted that the Veteran was employed full time at a desk 
job.  The diagnosis was chronic lower back pain with symptoms 
suggestive of lumbar radiculopathy, likely due to the epidural 
epimatosis compressing the thecal sac at L5-S1.  This reportedly 
could be the side effects of past epidural injection.  This was 
considered to have moderate to severe to preventive effects on 
certain daily and work type activities.  

The Board finds at this point that the evidence above, relating 
to symptoms and impairment prior to September 26, 2003, shows 
entitlement to a rating of 40 percent under the criteria then in 
effect providing a 40 percent rating for severe limitation of 
motion.  Severe limitation of motion was demonstrated on the VA 
examination in 2001 and throughout the appeal period.  The 
criteria for a 40 percent rating are met or more nearly 
approximated during the period in question.  However, there is no 
evidence of incapacitating episodes to the extent required for a 
higher rating and the evidence does not establish the presence of 
neurological impairment warranting a separate rating.  The 
examination and treatment records relevant to this time period 
also show essentially normal neurological findings.  Thus, there 
is no showing that the Veteran met the criteria for more than a 
40 percent rating prior to September 26, 2003 

The Board now turns its attention to the period beginning 
September 26, 2003.

On review of the evidence above relating to symptoms and 
impairment from September 26, 2003, the Board finds the General 
Rating Formula criteria for a rating of 40 percent are met, but 
the criteria for a rating in excess of 40 percent are not met.  
Schedular rating of 40 percent requires forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable ankylosis 
of the entire thoracolumbar spine.  The record repeatedly shows 
that the Veteran had difficulty bending which put him squarely 
within the 40 percent rating criteria.  However, there have been 
an insufficient number of incapacitating episodes requiring bed 
rest prescribed by a physician for a 60 percent rating, and the 
objective medical evidence demonstrates that the disability has 
not been productive of neurological impairment in either lower 
extremity.  The Board acknowledges that the December 2009 
examiner stated that there were symptoms suggestive of lumbar 
radiculopathy; however, he did not actually conclude that the 
Veteran had radiculopathy, and the reported neurological findings 
were all normal.  None of the evidence shows ankylosis of the 
spine.  

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran, 
as a layperson, is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds 
that the Veteran's statements are consistent with a 40 percent 
rating, at all times relevant to this claim.  

At no point during the pendency of the claim have the criteria 
for a rating in excess of 40 percent been met under the 
applicable rating criteria.  Accordingly, "staged rating" is not 
warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether additional compensation is 
warranted under the DeLuca factors.  However, functional loss due 
to pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. § 
4.40.  In this case, VA examiners have found no additional 
limitation of function due to pain, weakness, fatigability or 
incoordination even after repetitive motion.  The Board concludes 
that a higher rating based on those factors is not warranted. 

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  
However, the record reflects the Veteran has not required 
frequent hospitalizations for disability and the manifestations 
of the disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication that the 
average industrial impairment from the disability would be in 
excess of that contemplated by schedular criteria.  Accordingly, 
the Board has determined that referral of this case for extra-
schedular consideration is not in order.

Accordingly, the claim is granted inasmuch as a 40 percent rating 
is assigned throughout the period of this claim rather than from 
January 2010.  However, the claim must be denied as to a rating 
in excess of 40 percent.  In so concluding, the Board has 
considered the benefit-of-the-doubt rule, but has determined that 
it is not applicable to this claim because the preponderance of 
the evidence is against the claim inasmuch as it is being denied.


ORDER

Service connection for a gastrointestinal disability, diagnosed 
as GERD, is granted.

A Board having determined that the Veteran's low back disability 
warrants a rating of 40 percent, but not higher, throughout the 
period of the claim, the benefit sought on appeal is granted to 
this extent and subject to the criteria applicable the award of 
monetary benefits.

A 20 percent disability rating is granted throughout the period 
of this claim for right hydrocele and scrotal adhesions with 
erectile dysfunction, subject to the criteria governing the award 
of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


